    Case: 1:20-cv-06401 Document #: 89 Filed: 04/19/21 Page 1 of 23 PageID #:1774




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

GCM PARTNERS, LLC, an Illinois limited              )
liability company,                                  )
                                                    )
                Plaintiff,                          )
                                                    )            No. 20 C 6401
        v.                                          )
                                                    )            Judge Sara L. Ellis
HIPAALINE LTD., a limited company of                )
England and Wales, and EMILY ARIDA                  )
FISHER,                                             )
                                                    )
                Defendants.                         )

                                      OPINION AND ORDER

        Plaintiff GCM Partners, LLC (“GCM”) provided telehealth services for medical cannabis

patients using Defendant Hipaaline Ltd.’s (“Hipaaline”) Leafwell software platform. After

Hipaaline indicated its intent to sever the parties’ relationship, GCM filed this lawsuit against

Hipaaline and its CEO, Emily Arida Fisher, on October 28, 2020. GCM brings claims for

violation of the Computer Fraud and Abuse Act (“CFAA”), 18 U.S.C. § 1030, and the Defend

Trade Secrets Act, 18 U.S.C. § 1836 et seq., as well as for Hipaaline’s anticipatory and actual

breaches of the parties’ agreement, Fisher’s tortious interference with contract, and tortious

interference with prospective economic advantage. In conjunction with the filing of the

complaint, GCM sought preliminary injunctive relief. After receiving briefing and holding

hearings on the request, 1 on November 23, 2020, the Court issued an Opinion and Order, in

which it found that GCM satisfied the requirements for preliminary injunctive relief. Doc. 26.

Pursuant to Federal Rule of Civil Procedure 65, for the duration of the litigation and pending

further order of the Court, the Court enjoined and restrained Hipaaline from (a) disabling,
1
 At the time that the Court considered GCM’s request for injunctive relief, only counsel for Hipaaline
had entered an appearance in this case, although Fisher participated in the hearings.
    Case: 1:20-cv-06401 Document #: 89 Filed: 04/19/21 Page 2 of 23 PageID #:1775




suspending, or otherwise removing GCM’s access to the Leafwell platform; (b) replacing

GCM’s third-party payment processor, Bluepay, with its own payment processor and collecting

patient payments from the Leafwell platform; and (c) violating any other provision of the parties’

agreement. 2 Id. at 34–35.

        On February 24, 2021, Hipaaline entered administration, a formal insolvency procedure,

in the United Kingdom. That same day, the administrators sold certain of Hipaaline’s assets to

Online MD Ltd. (“Online MD”), a company also controlled by Fisher. After GCM discovered

that it no longer had access to the Leafwell platform and related software and that Hipaaline had

entered into administration, GCM filed an emergency motion for issuance of a rule to show

cause and a finding of contempt [57]. GCM also seeks modification of the preliminary

injunction to directly prevent Fisher from taking certain actions [63]. The Court held evidentiary

hearings on March 19 and April 2, 2021. Given the ongoing insolvency proceedings, the Court

finds that it cannot take any action against Hipaaline, Online MD, or Fisher in her official

capacities as a former Hipaaline director and officer or a current Online MD director and officer.

And while the Court concludes that the preliminary injunction extends to Fisher in her personal

capacity for actions taken after Hipaaline entered administration, GCM has not met its burden to

show that Fisher acted in contempt of the Court’s order.




2
 The Court acknowledges that part (c) of the relief it ordered—precluding Hipaaline from violating any
other provision of the parties’ agreement—violates Rule 65(d)(1)(C) by referring to another document to
describe the restrained acts. Nonetheless, the other aspects of the Court’s preliminary injunction (parts (a)
and (b)) remain valid.
                                                     2
     Case: 1:20-cv-06401 Document #: 89 Filed: 04/19/21 Page 3 of 23 PageID #:1776




                                         BACKGROUND 3

I.      Pre-Suit Facts

        In 2017, Dr. George Gavrilos, a pharmacist, and Dr. Steven Salzman, a doctor of

osteopathy, founded a brick-and-mortar medical clinic to treat medical cannabis patients in

Illinois. Gavrilos formed GCM in the fall of 2018 to accommodate out-of-state expansion.

Fisher, who holds herself out as a medical cannabis marketing specialist, approached Gavrilos in

May 2019, about expanding GCM’s practice into telehealth by working with Hipaaline, of which

Fisher was the CEO and majority shareholder. Fisher proposed that GCM operate telehealth

clinics in states with medical cannabis programs, with Hipaaline providing marketing and

technological infrastructure. GCM agreed, and the parties began working together in October

2019 to offer telehealth evaluations for medical cannabis certifications through the Leafwell

platform, expanding to twenty-one states over the next eight months.

        In July 2020, GCM and Hipaaline memorialized their business relationship in the

Exclusive Marketing and Consultant Services Agreement (the “Agreement”), which reflected an

effective date of October 1, 2019. The parties agreed to an initial five-year term running from

July 6, 2020, which would automatically renew for one-year terms thereafter. The Agreement

allowed for termination at any time only for “a material breach by the other Party” and specified

that a party could not terminate the Agreement merely “for convenience.” Doc. 1-1 at 30. The

Agreement required mutual, written consent for any amendments, as well as written consent

from the other party for any assignment or delegation of the Agreement, and provided that it

bound the parties’ successors and assigns. Id. at 30.


3
 The Court presumes familiarity with the facts set forth in its November 23, 2020 Opinion and Order,
Doc. 26, and only briefly recounts those facts here.
                                                   3
   Case: 1:20-cv-06401 Document #: 89 Filed: 04/19/21 Page 4 of 23 PageID #:1777




       In the Agreement, Hipaaline represented that it “own[ed] and ha[d] full rights to use for

the purposes of this Agreement the domain name www.leafwell.co and subject matter appearing

at that web address as of May 1, 2020” and agreed to provide GCM with a license to use the

Leafwell platform. Id. at 28, 31, 38. Section 3.3 of the Agreement provided that GCM would

collect all patient payments. Id. at 25. The Agreement further provided that GCM would pay

Hipaaline $450 per hour worked, which “represent[ed] the fair market value of the Marketing

and Consultant Services” and was “not based on the value or volume of services generated by

[Hipaaline] on behalf of [GCM].” Id. at 38. In the course of their dealings, however, GCM paid

Hipaaline 40% of its net revenues instead of by the hour.

       Soon after the parties memorialized the Agreement, their relationship soured as Fisher

attempted to assert more control over the Leafwell business. On October 16, 2020, Fisher

notified GCM that Hipaaline was terminating the Agreement, effective immediately. She

indicated that Hipaaline would honor the parties’ financial arrangements through the end of

October to allow for a smooth transition. Hipaaline also served GCM with a formal notice of

breach of contract and termination that same day, indicating that it had terminated the Agreement

for GCM’s alleged material breaches in (1) engaging a direct competitor of Hipaaline to provide

substantially similar services GCM agreed Hipaaline would provide on an exclusive basis and

(2) violating corporate practice of medicine rules by improperly splitting fees with its

independent contractor physicians.

       After Hipaaline served its notice of termination, Fisher proposed a settlement in which

Hipaaline would assume all overhead and engage medical providers directly and Gavrilos,

Salzman, and Dr. Lewis Jassey, one of GCM’s independent contractors, would collect 15% of

revenue derived from marketing partnerships they generated as well as a 6% equity interest in
                                                 4
      Case: 1:20-cv-06401 Document #: 89 Filed: 04/19/21 Page 5 of 23 PageID #:1778




the event of a sale of Hipaaline. Gavrilos rejected the proposal. GCM then formally responded

to Hipaaline’s notice of termination by declaring that Hipaaline anticipatorily repudiated and

breached the Agreement. GCM provided Hipaaline the opportunity to cure its alleged breach,

but Hipaaline refused to do so and reaffirmed its intention to disable GCM’s access to the

Leafwell platform and replace Bluepay, GCM’s payment processor, with Hipaaline’s own

payment processor on November 1.

II.      The Present Litigation

         With the parties at an impasse, GCM filed its complaint against Defendants on October

28. After receiving notice of the complaint and TRO, Hipaaline took several actions, including

disabling GCM’s access to the Leafwell platform and related accounts, deactivating Salzman in

the Leafwell platform, and removing any references to Gavrilos and Salzman from the Leafwell

platform. Finding herself locked out of her Leafwell email account on October 29, Leslie

Thelen, a GCM staff member, contacted Fisher, who told Thelen that Leafwell no longer worked

with GCM and that all of GCM’s clinic staff now worked for and would be paid by Leafwell.

Fisher promised to provide Thelen with a Hipaaline employment contract. Fisher also relayed

similar information to at least one other GCM staff member.

         In addition to initiating litigation, GCM held back a payment due to Hipaaline on October

26. Hipaaline had not yet replaced the third-party payment processor on the Leafwell platform,

and so GCM continued to receive all funds paid by patients through the Leafwell platform.

During the hearing on GCM’s request for injunctive relief, GCM and Hipaaline agreed to enter

into a standstill agreement while the Court considered GCM’s request for injunctive relief.

Pursuant to that agreement, Hipaaline restored GCM’s access to the Leafwell platform and GCM

resumed payments to Hipaaline.
                                                 5
      Case: 1:20-cv-06401 Document #: 89 Filed: 04/19/21 Page 6 of 23 PageID #:1779




          After holding hearings, on November 23, the Court granted GCM’s request for injunctive

relief, finding that GCM was likely to succeed on its breach of contract and CFAA claims, that

GCM demonstrated irreparable harm and an inadequate remedy at law, and that the balance of

harms and public interest favored injunctive relief. In doing so, the Court rejected Hipaaline’s

arguments that it was likely to succeed on its defense that GCM materially breached the

Agreement, noting that the record instead reflected that, unhappy with the Agreement and

desiring to cut out the middleman so as to obtain greater control and profits over a flourishing

business, Hipaaline sought in bad faith to find a pretextual basis to terminate the Agreement.

Doc. 26 at 24–25.

          After the Court issued the preliminary injunction, Fisher filed an appearance in the case

and moved to dismiss the claims against her, arguing, among other things, that the Court lacks

personal jurisdiction over her. Doc. 38. That motion remains pending. On December 15,

Hipaaline filed a notice of appeal with respect to the Court’s preliminary injunction order, which

also remains pending. 4 The parties engaged in a settlement conference with the magistrate judge

on February 8, 2021, as well as a mediation with the Seventh Circuit mediator on February 23,

2021. Neither conference resulted in a settlement of the case.

III.      Post-Preliminary Injunction Developments

          On November 23, 2020, the same day the Court issued the preliminary injunction against

Hipaaline, Hipaaline filed a certificate of incorporation on change of name in the U.K., changing

its name to OnlineMD Ltd. Fisher testified that she had received notice from TransferWise, the

platform Hipaaline used to receive money and make payments, that it had closed Hipaaline’s

account, causing her to change the name of the entity in the hopes of being able to open another

4
    The Seventh Circuit has not yet addressed the effect of Hipaaline’s insolvency on the appeal.
                                                       6
    Case: 1:20-cv-06401 Document #: 89 Filed: 04/19/21 Page 7 of 23 PageID #:1780




account. When this proved not to be the case, Fisher changed the entity’s name back to

Hipaaline on December 8 and proceeded to use her personal TransferWise account to receive

funds and make payments on Hipaaline’s behalf. On December 9, Fisher created a new entity,

Online MD, of which she is the only shareholder and director.

        Fisher claims that at some point over the past year, Hipaaline’s expenses in maintaining

the Leafwell platform and marketing its services far exceeded the amounts it received from

GCM. Consequently, after the entry of the preliminary injunction in this case, Hipaaline began

demanding that GCM pay Hipaaline’s invoices per the original terms of the Agreement. Fisher

claims that GCM refused to pay the invoices and at times paid Hipaaline even less than the

customary 40% of its revenue. 5

        Hipaaline’s declining financial situation ultimately led it to explore insolvency options in

the U.K., where it is incorporated. Fisher met with Nicholas Simmonds of Quantuma Advisory

Limited (“Quantuma”) to discuss insolvency options in December 2020. Fisher provided

Quantuma with notice of the present litigation, the preliminary injunction, and the Agreement, as

well as information about Hipaaline’s and her personal finances. Quantuma engaged two

independent professional appraisers to assist him in valuing Hipaaline’s business and assets. The

appraisers valued Hipaaline’s business at £100,000. After determining that it met the criteria for

both actual and textbook insolvency under U.K. law, Hipaaline decided to pursue administration,

an insolvency procedure in the U.K. with the primary objective of rescuing the company as a

going concern. Totty, Moss & Segal: Insolvency Vol. 1, C2-02. Hipaaline put together a pre-

packaged administration, proposing that Online MD purchase Hipaaline’s assets as part of a sale

5
 The parties have not presented the Court with the invoices or detailed statements of Hipaaline’s
expenses compared to GCM’s payments, although GCM represents that its payments to Hipaaline
exceeded $150,000 in January 2021.
                                                   7
   Case: 1:20-cv-06401 Document #: 89 Filed: 04/19/21 Page 8 of 23 PageID #:1781




negotiated in principle before Hipaaline was subject to an insolvency proceeding, with the sale

completed immediately after Hipaaline entered into administration. See id. at C2-16. Hipaaline

then applied to the Pre-Pack Pool (“PPP”), an independent body that offers opinions on the

purchase of a business and its assets by connected parties in relation to pre-packaged

administrations. A PPP member, Colin Coghlan, reviewed and approved the application, which

consisted of a summary of events, evidence of IP ownership, and an original receipt of URL

purchase.

       On February 24, 2021, Hipaaline entered administration, with Simmonds and Chris

Newell, also of Quantuma, appointed as the joint administrators (the “Administrators”). Online

MD then purchased certain of Hipaaline’s assets out of administration for £100,000

(approximately $140,000) on the same day. Online MD used Fisher’s personal money to pay the

Administrators the first £20,000 installment. Online MD intends to pay the remaining

installments of £8,000 every month until it pays the purchase price in full and also to repay

Fisher for the initial payment she made with her personal funds.

       Although the Agreement indicates that Hipaaline owns and has full rights to use the

Leafwell platform and domain name, Fisher now represents that she has always personally

owned the domain name, she personally paid to build the telemedicine platform in 2017, and she

retains ownership of the platform. Hipaaline did, however, have full rights to use the Leafwell

platform and domain name at the time of the Agreement. Hipaaline’s main assets, as determined

for the insolvency proceedings, consisted of the goodwill, intellectual property, and content it

generated for the Leafwell name. Online MD purchased Hipaaline’s goodwill and intellectual

property out of administration, with Fisher personally retaining ownership of the Leafwell

platform and domain name. The sale from the Administrators to Online MD did not transfer any
                                                 8
      Case: 1:20-cv-06401 Document #: 89 Filed: 04/19/21 Page 9 of 23 PageID #:1782




of Hipaaline’s liabilities, including the Agreement, to Online MD. Online MD does not directly

have a licensing agreement for use of the Leafwell platform with Fisher but is operating under

the understanding that it purchased Hipaaline’s prior license for use of that platform and domain

name as part of the sale.

          After the sale, Online MD operated on the understanding that it need not work with GCM

going forward, as it did not purchase the Agreement or any of Hipaaline’s liabilities. Therefore,

on February 24, after completion of the sale of assets, Fisher, in her capacity as Online MD’s

CEO, directed Miguel Marinhas to disable all of GCM’s access to the Leafwell platform, email

accounts, and other software that supported the Leafwell platform, as well as to disable the

connection between the Leafwell platform and Bluepay and replace it with Maverick and several

other payment processors. 6 That same day, Fisher informed one of GCM’s employees that

Hipaaline had severed all ties with GCM effective immediately and offered her employment

directly with Hipaaline. Similarly, Fisher began contacting GCM’s independent contractor

physicians to have them join the Leafwell team and sign direct agreements with Hipaaline LLC,

a Delaware limited liability corporation. 7 GCM discovered that it and its independent contractor

physicians lost all access around 11:30 a.m. CST that day. 8 After contacting Hipaaline’s counsel

about these apparent violations of the preliminary injunction order, GCM learned for the first

time that Hipaaline had entered administration.




6
 OnlineMD Corp., a Delaware corporation that Fisher does not control, holds the merchant accounts used
on the Leafwell platform, serving as the collections agency for Online MD.
7
    Fisher incorporated Hipaaline, LLC in October 2018 and is its sole owner.
8
 At the time it disabled GCM’s access, Online MD ensured that it had at least one doctor available to see
patients in each state in which Leafwell operated.
                                                      9
  Case: 1:20-cv-06401 Document #: 89 Filed: 04/19/21 Page 10 of 23 PageID #:1783




       Prior to February 24, Gavrilos testified that GCM’s independent contractor physicians

saw approximately 100 patients per day on the Leafwell platform. In January, GCM generated

$392,000 in revenue through the Leafwell platform. Since February 24, GCM has let several

staff members go. Providers who lost access to the Leafwell platform do not have access to their

patient records. But from a user’s perspective, Leafwell’s operations have continued unchanged

and no interruption in services occurred. Hipaaline’s staff have continued to work for Online

MD, using the same email addresses as before.

                                           ANALYSIS

       After Online MD terminated GCM’s access to the Leafwell platform, GCM returned to

this Court to seek enforcement of the preliminary injunction. Its requests for relief have varied

but include: (1) a rule to show cause against Hipaaline, Fisher, and Online MD and a finding of

civil or criminal contempt against them; (2) an order requiring Hipaaline, Fisher, Online MD,

and any other entity owned or controlled by Fisher to comply with the Court’s November 23,

2020 Opinion and Order and restore GCM’s and its physicians’ access to the Leafwell platform

and associated accounts and the platform’s connection to Bluepay; (3) an order requiring

Hipaaline and Fisher to cease all conduct aimed at effectuating the creation of a successor

business to Hipaaline via Online MD or, alternatively, allowing GCM to conduct discovery

related to successor liability; (4) modification and clarification of the November 23, 2020

Opinion and Order to enjoin Fisher directly or indirectly, individually and by operation of any

corporate entity she owns or controls from taking the actions prohibited by the preliminary

injunction and working as an officer, agent, servant, employee, or affiliate of any entity that

provides medical marijuana services in the United States; (5) an accounting of all of Fisher and

Online MD’s financial activity after February 24, 2021; (6) the entry of sanctions against
                                                 10
     Case: 1:20-cv-06401 Document #: 89 Filed: 04/19/21 Page 11 of 23 PageID #:1784




Hipaaline, Fisher, and Online MD in the amount of $10,000 per day for each day that they fail to

come into compliance with the November 23, 2020 Opinion and Order; and (7) an award of

attorney’s fees and costs. Before addressing the substance of GCM’s requests, the Court must

resolve several preliminary issues.

I.       Effect of Hipaaline’s Appeal of the Preliminary Injunction Order on the Court’s
         Jurisdiction

         First, the Court must consider how Hipaaline’s appeal of the November 23 Opinion and

Order affects its jurisdiction to address GCM’s requests for relief. Although the filing of an

appeal typically divests the district court of jurisdiction over the substance of the appealed order,

Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982), Federal Rule of Civil

Procedure 62(d) provides that “[w]hile an appeal is pending from an interlocutory order . . . that

grants . . . an injunction, the court may suspend, modify, restore, or grant an injunction on terms

for bond or other terms that secure the opposing party’s rights.” In other words, Rule 62(d)

“allow[s] the district court to modify an injunction to maintain the status quo pending appeal.”

Eli Lilly & Co. v. Arla Foods, Inc., 893 F.3d 375, 384 (7th Cir. 2018); see also Duthie v. Matria

Healthcare, Inc., 543 F. Supp. 2d 958, 960 (N.D. Ill. 2008) (“[T]he district court should only

take action pursuant to the Rule in an effort to maintain the status quo of the parties pending the

outcome of the appeal.”). Rule 62(d) does not provide the district court with “a blanket grant of

permission to impose new obligations, and substantially alter the issues.” MillerCoors LLC v.

Anheuser-Busch Cos., 940 F.3d 922, 923 (7th Cir. 2019). Thus, although Hipaaline’s appeal

remains pending in the Seventh Circuit, the Court does not find that the appeal affects the

Court’s ability to enforce the injunction, particularly given that prosecution of the appeal is

currently in doubt.


                                                 11
  Case: 1:20-cv-06401 Document #: 89 Filed: 04/19/21 Page 12 of 23 PageID #:1785




II.    Effect of Hipaaline’s Insolvency Proceeding

       Next, the Court must consider the effect of Hipaaline’s insolvency proceeding on its

ability to order any relief against Hipaaline and Fisher. The Administrators filed a suggestion of

administration on the record on March 1, 2021, suggesting that all actions relating to, impacting,

and affecting Hipaaline have been stayed by operation of Paragraph 43(6) of Schedule B1 of the

U.K. Insolvency Act 1986. Doc. 64. After GCM filed its request for a show cause order and

entry of contempt, the Administrators took the added step of applying for recognition of the

administration proceeding under Chapter 15. See Reserve Int’l Liquidity Fund, Ltd. v. Caxton

Int’l Ltd., No. 09 Civ. 9021(PGG), 2010 WL 1779282, at *5 (S.D.N.Y. Apr. 29, 2010) (“There is

little case law addressing the issue of whether a ‘foreign representative’ may request a stay of

U.S. court proceedings involving the entity subject to liquidation in the foreign proceeding.

What case law there is, however, makes clear that foreign representatives must be recognized

under Chapter 15 in order to seek a stay from a federal court.”).

       Chapter 15 intends “to provide effective mechanisms for dealing with cases of cross-

border insolvency.” 11 U.S.C. § 1501. The commencement of a Chapter 15 case does not

trigger an automatic stay. Instead, the automatic stay provisions in § 362 apply within the U.S.

upon the bankruptcy court’s recognition of the foreign proceeding as a foreign main proceeding.

11 U.S.C. § 1520(a)(l). Here, the bankruptcy court granted the Administrators’ petition and

recognized the U.K. insolvency proceeding as a foreign main proceeding on April 5, 2021, thus

staying this case against Hipaaline. See In re Hipaaline Ltd., No. 21 B 2837, Doc. 16 (Bankr.

N.D. Ill. Apr. 5, 2021).

       Fisher sought to extend this stay to GCM’s claims against her, claiming that she acted in

her capacity as Hipaaline’s director when placing Hipaaline into administration. “It is well
                                                12
  Case: 1:20-cv-06401 Document #: 89 Filed: 04/19/21 Page 13 of 23 PageID #:1786




established that, absent extraordinary circumstances, the stay afforded a corporate debtor does

not extend to afford protection as well to the debtor’s stockholders, principals, officers, directors,

and employees.” In re Suburban W. Props., LLC, 504 B.R. 477, 488–89 (Bankr. N.D. Ill. 2013).

In determining whether extraordinary circumstances exist, courts have considered whether:

               1) the debtor is contractually obligated to indemnify the principal
               for the costs and liabilities incurred in connection with the suit to
               be enjoined, 2) the issues involved in the suit against the nondebtor
               are so entwined with potential issues in a suit against the debtor
               that the debtor may have concerns that it might face issue
               preclusion if it does not participate in the suit against the
               nondebtor, 3) the suit against the nondebtor includes such onerous
               discovery that the suit will impose substantial time burdens on the
               nondebtor, and the nondebtor’s efforts are essential to the
               reorganization of the debtor, and 4) the reorganization plan
               requires capital infusions by the nondebtor, and the suit will
               severely impair the nondebtor’s ability to raise such funds.

In re Green Scene, Inc., No. 10-B-72521, 2010 WL 2465399, at *3 (Bankr. N.D. Ill. June 16,

2010). Courts have also found an exception to the general rule where “there is such identity

between the debtor and the third-party defendant that the debtor may be said to be the real party

defendant and that a judgment against the third-party defendant will in effect be a judgment or

finding against the debtor.” Okla. Federated Gold & Numismatics, Inc. v. Blodgett, 24 F.3d 136,

141 (10th Cir. 1994) (citation omitted). Because Fisher essentially acted as the sole officer and

director of Hipaaline, her actions prior to the insolvency appear so intertwined with those of

Hipaaline that allowing this case to proceed against her in her capacity as the officer and director

of Hipaaline could potentially impact Hipaaline’s insolvency proceedings. See Raudonis v.

RealtyShares, Inc., --- F. Supp. 3d ----, 2020 WL 7405734, at *3–4 (D. Mass. 2020) (extending

stay against individual defendants where the only alleged misrepresentations they made were tied

to their roles as directors of the debtor and the pleadings “make it difficult to disentangle the


                                                 13
  Case: 1:20-cv-06401 Document #: 89 Filed: 04/19/21 Page 14 of 23 PageID #:1787




liability” of the debtor and the individual defendants); In re SN Liquidation, Inc., 388 B.R. 579,

585 (Bankr. D. Del. 2008) (“[C]ourts have often extended protection to non-debtor defendants

who were officers or directors. The rationale for such decisions is that a finding of liability

against management defendants could have a preclusive effect, as collateral estoppel, against the

debtors.”). But to the extent that GCM seeks relief against Fisher with respect to actions she has

taken subsequent to the initiation of the insolvency proceeding, at which point her affiliation

with Hipaaline ceased, the Court finds that allowing GCM to pursue such relief would not

interfere with the insolvency proceedings in the U.K.

III.   Jurisdiction over Fisher and Online MD

       Next, the Court addresses its jurisdiction over Fisher and Online MD. Although Fisher

challenges personal jurisdiction in this Court for purposes of the case and the contempt

proceedings, “a person who knowingly circumvents a [court] order is subject to a show cause

order and contempt and thereby submits to the jurisdiction of the court for contempt

proceedings.” S.E.C. v. Homa, 514 F.3d 661, 674 (7th Cir. 2008). “Jurisdiction over persons

who knowingly violate a court’s injunctive order, even those without any other contact with the

forum, is ‘necessary to the proper enforcement and supervision of a court’s injunctive authority

and offends no precept of due process.’” Id. (citation omitted). Fisher admits she knew of the

preliminary injunction, knowledge that the Court can also impute to Online MD. Thus, even

assuming for purposes of this motion that GCM has not established that the Court has personal

jurisdiction over Fisher or Online MD for general purposes of the case, the Court may

nonetheless consider whether to hold them in contempt of court for knowingly violating the

Court’s preliminary injunction order. See Empire Indus., Inc. v. Winslyn Indus., LLC, No. 18 C

698, 2019 WL 339544, at *4 (N.D. Ill. Jan. 28, 2019) (court had jurisdiction over non-resident
                                                 14
  Case: 1:20-cv-06401 Document #: 89 Filed: 04/19/21 Page 15 of 23 PageID #:1788




defendant to consider whether that defendant aided the violation of a preliminary injunction);

BioConvergence LLC v. Attariwala, No. 1:19-cv-01745-SEB-TAB, 2020 WL 1333201, at *9

(S.D. Ind. Mar. 23, 2020) (lack of personal jurisdiction over claim against a defendant did not

limit the court’s authority to enforce a preliminary injunction against him if he was found to be

in active concert and participation with his wife in any current or future attempts to evade

compliance with the injunction). Having resolved these preliminary issues, the Court proceeds

to consider the substantive question of contempt.

IV.    Substance of GCM’s Contempt Request

       The standards for civil and criminal contempt differ. Civil contempt may be coercive or

remedial, “designed either to compel the contemnor into compliance with an existing court order

or to compensate the complainant for losses sustained as a result of the contumacy.” Lightspeed

Media Corp. v. Smith, 830 F.3d 500, 508 (7th Cir. 2016) (quoting United States v. Dowell, 257

F.3d 694, 699 (7th Cir. 2001)). Although civil contempt does not require full criminal

procedural process, a person facing a civil contempt sanction must receive adequate notice of the

contempt proceedings and a fair opportunity to be heard. S.E.C. v. Hyatt, 621 F.3d 687, 694 (7th

Cir. 2010). Criminal contempt, on the other hand, is punitive, intended to punish the violation,

vindicate the Court’s authority, and deter future violations. Id. Although GCM has referred to

both civil and criminal contempt, the Court construes its requests as ones for civil contempt as

they are meant to compel action and compensate for the harm GCM has suffered, not to punish

the alleged violation. Id.

       The Court may hold a party not named in a preliminary injunction in contempt for failing

to comply with that order as long as the party has notice and an opportunity to contest the issue.

See Nat’l Spiritual Assembly of Baha’is of the U.S.A. under the Hereditary Guardianship, Inc. v.
                                                15
    Case: 1:20-cv-06401 Document #: 89 Filed: 04/19/21 Page 16 of 23 PageID #:1789




Nat’l Spiritual Assembly of the Baha’is of the U.S.A., Inc. (“Baha’is”), 628 F.3d 837, 853 (7th

Cir. 2010) (a nonparty can “properly be held in contempt for violating an injunction if the court

acquires jurisdiction over the nonparty and gives the nonparty an opportunity to contest whether

he is bound by the injunction and is in fact in contempt”). Both Fisher and Online MD received

proper notice of the contempt request and an opportunity to contest the issue, 9 allowing the Court

to proceed to consider whether a contempt finding against either is appropriate.

        The Supreme Court has recognized that civil contempt is a “severe remedy” that “should

not be resorted to where there is [a] fair ground of doubt as to the wrongfulness of the

defendant’s conduct.” Taggart v. Lorenzen, --- U.S. ----, 139 S. Ct. 1795, 1801–02 (2019)

(alteration in original) (citation omitted). “[C]ivil contempt sanctions may be warranted when a

party acts in bad faith.” Id. at 1802. To obtain a civil contempt finding, GCM must present clear

and convincing evidence that “(1) a court order sets forth an unambiguous command; (2) the

alleged contemnor violated that command; (3) the violation was significant, meaning the alleged

contemnor did not substantially comply with the order; and (4) the alleged contemnor failed to

make a reasonable and diligent effort to comply.” Hyatt, 621 F.3d at 692.

        GCM argues that, after February 24, Fisher and Online MD violated the preliminary

injunction order by terminating GCM’s access to the Leafwell platform and replacing Bluepay as

the payment processor on the platform. Fisher responds that the preliminary injunction does not

extend to her personally nor to Online MD and her actions as its CEO. Further, she contends that

because Online MD acquired Hipaaline’s assets free and clear of any of Hipaaline’s liabilities,




9
 GCM effectuated service on Online MD and provided it with notice of the evidentiary hearing on
GCM’s contempt requests. Fisher’s counsel also later acknowledged that he would enter a limited
appearance on Online MD’s behalf for purposes of the hearings.
                                                 16
  Case: 1:20-cv-06401 Document #: 89 Filed: 04/19/21 Page 17 of 23 PageID #:1790




the insolvency proceeding extinguished GCM’s right to specific performance of the Agreement

and the preliminary injunction.

       A.      The Injunction’s Reach

       The Court’s preliminary injunction only specifically enjoined Hipaaline, meaning Fisher

and Online MD are nonparties to that order. But this does not automatically place them beyond

the injunction’s reach. Rule 65(d)(2)(B) extends the injunction to Hipaaline’s officers,

employees, and agents “when they act in their official capacities.” Baha’is, 628 F.3d at 848.

Rule 65(d)(2)(C) “prevent[s] defendants from rendering injunctions void by carrying out

prohibited acts through third parties who were not parties to the original proceeding.”

Blockowicz v. Williams, 630 F.3d 563, 568 (7th Cir. 2010). Rule 65(d)(2)(C) binds nonparties

that (1) act in concert with a bound party or aid or abet an enjoined party in violating an

injunction, or (2) are in privity with an enjoined party. Baha’is, 628 F.3d at 848–49. “When

privity is invoked as a basis for binding a nonparty to an injunction, it is ‘restricted to persons so

identified in interest with those named in the decree that it would be reasonable to conclude that

their rights and interests have been represented and adjudicated in the original injunction

proceeding.’” Id. at 849 (quoting 11A Charles Alan Wright, Federal Practice & Procedure 2956,

at 340–41 (2d ed. 1995)). This includes (1) nonparties that are “legally identified” with the

enjoined party and (2) nonparty successors in interest to an enjoined party. Id. GCM has the

burden to show that the injunction binds Fisher and Online MD. Blockowicz, 630 F.3d at 567.

       Under Rule 65(d)(2)(B), the Court’s preliminary injunction bound Fisher when she acted

in her official capacity as a director and officer of Hipaaline. Baha’is, 628 F.3d at 849. But

because the Administrators removed Fisher from these positions, Rule 65(d)(2)(B), which only

extends the injunction to Hipaaline’s officers when acting in their official capacities, id. at 848,
                                                  17
     Case: 1:20-cv-06401 Document #: 89 Filed: 04/19/21 Page 18 of 23 PageID #:1791




cannot provide a basis for binding Fisher to the preliminary injunction for any actions she has

taken after Hipaaline entered administration. Nonetheless, “a key employee, officer, director,

shareholder, or other central figure in an enjoined corporation can be personally bound by the

injunction even after the company has dissolved, provided he had a controlling role in the

injunction proceedings and is otherwise so ‘closely identified’ with the enjoined corporation that

it may reasonably be said that he had his day in court when the injunction was issued.” Id. at

852. Fisher served as Hipaaline’s CEO and had a controlling role not only in the company but

also in the injunction proceedings. And she currently is the sole shareholder and CEO of Online

MD, which bought the Leafwell intellectual property and goodwill from Hipaaline and conducts

essentially the same business as Hipaaline. Moreover, testimony during the hearings revealed

that Fisher personally owns the Leafwell domain name and telehealth platform. This evidence

supports finding that the preliminary injunction binds Fisher personally despite Hipaaline’s

insolvency proceedings. Id. at 854 (legal identification test satisfied “only when the nonparty

‘key employee’ against whom contempt sanctions are sought had substantial discretion, control,

and influence over the enjoined organization—both in general and with respect to its

participation in the underlying litigation—and there is a high degree of similarity between the

activities of the old organization and the new.”).

         As for Online MD, GCM argues that Online MD is bound as Hipaaline’s successor in

interest. 10 Federal common law principles, not Illinois or U.K. law, control the question of

whether a nonparty qualifies as a successor in interest for purposes of Rule 65(d). See ADT LLC

10
  GCM also argues that Online MD has acted in concert with Hipaaline to violate the injunction. One
court in this district found that it could not hold a nonparty in contempt for acting in concert with a bound
party absent an underlying finding that the bound party violated the court’s order. Empire Indus., Inc. v.
Winslyn Indus., LLC, No. 18 C 698, 2019 WL 2743470, at *5 (N.D. Ill. June 30, 2019). Because GCM
focuses mainly on whether Online MD is a successor to Hipaaline, the Court does the same.
                                                     18
  Case: 1:20-cv-06401 Document #: 89 Filed: 04/19/21 Page 19 of 23 PageID #:1792




v. NorthStar Alarm Servs., LLC, 853 F.3d 1348, 1354 (11th Cir. 2017) (“[T]hat NorthStar is a

successor to Vision Security under state law does not mean that NorthStar is bound by a federal

injunction issued against Vision Security.”); Additive Controls & Measurement Sys., Inc. v.

Flowdata, Inc., 154 F.3d 1345, 1355 (Fed. Cir. 1998) (courts look to federal, not state, law to

determine Rule 65(d)’s reach). Federal law considers whether a “substantial continuity of

identity” exists between the two corporations such that “no major changes are made in that

operation,” as well as whether the successor corporation had notice of the claim before the

acquisition. E.E.O.C. v. G-K-G, Inc., 39 F.3d 740, 747–48 (7th Cir. 1994). “Successor liability

is an equitable doctrine, not an inflexible command,” and requires careful consideration of the

factual circumstances and legal context in which it arises. Chicago Truck Drivers, Helpers &

Warehouse Workers Union (Indep.) Pension Fund v. Tasemkin, Inc., 59 F.3d 48, 49 (7th Cir.

1995). In the context of federal employment law, the Seventh Circuit has looked to the

following factors to determine whether to impose successor liability:

               (1) whether the successor had notice of the pending lawsuit;
               (2) whether the predecessor could have provided the relief sought
               before the sale or dissolution; (3) whether the predecessor could
               have provided relief after the sale or dissolution; (4) whether the
               successor can provide the relief sought; and (5) whether there is
               continuity between the operations and work force of the
               predecessor and successor.

E.E.O.C. v. N. Star Hosp., Inc., 777 F.3d 898, 902 (7th Cir. 2015). A bankruptcy proceeding

does not “absolutely preclude[ ]” a finding of successor liability, particularly where the

bankruptcy proceeding has concluded and a finding of successor liability would have no effect

on the bankruptcy estate. Tasemkin, 59 F.3d at 51. But where a finding of successor liability

would “upend the priorities of competing creditors” after an insolvent debtor’s default, good

cause exists not to impose successor liability. See Teed v. Thomas & Betts Power Sols., 711 F.3d
                                                 19
  Case: 1:20-cv-06401 Document #: 89 Filed: 04/19/21 Page 20 of 23 PageID #:1793




763, 766, 768 (7th Cir. 2013) (sale of insolvent debtor’s assets is “an example of a good reason

not mentioned in conventional formulations of the federal standard for not imposing successor

liability”); In re Trans World Airlines, Inc., 322 F.3d 283, 292–93 (3d Cir. 2003) (imposing

successor liability on purchaser of debtor’s assets would upset the Congressional policy on

distribution to creditors in a bankruptcy proceeding).

       Had Hipaaline transferred its assets to Online MD outside of the U.K. insolvency

proceedings, the Court would have no difficulty imposing successor liability on Online MD. As

GCM demonstrated, Online MD has continued Hipaaline’s operations almost without

interruption, with the only real changes being to the name of the corporation—though not of the

brand—and the removal of GCM as the entity through whom the medical providers contract.

Fisher remains in control of the Leafwell operations as Online MD’s CEO, Hipaaline’s staff now

works for Online MD, and the user experience has not changed. As even Fisher must

acknowledge, under ordinary circumstances, Online MD’s continued operation of the Leafwell

business presents a strong case for binding Online MD to the injunction. See Regal Knitwear

Co. v. N.L.R.B., 324 U.S. 9, 14 (1945) (injunctions are binding on those “who operate merely

[as] a disguised continuance of the old employer” (citation omitted) (internal quotation marks

omitted)); Tasemkin, 59 F.3d at 49 (“[Alleged successor’s] assumption of [alleged predecessor’s]

corporate identity makes a strong case for substantial continuity.”).

       But this case does not involve ordinary circumstances and instead presents a good reason

not to impose successor liability on Online MD. See Teed, 711 F.3d at 766, 768. Online MD

purchased certain of Hipaaline’s assets—its goodwill and intellectual property—through the

insolvency proceeding. The sale did not include assumption of the Agreement or, more

generally, Hipaaline’s liabilities. Although GCM takes issue with the validity of the insolvency
                                                20
  Case: 1:20-cv-06401 Document #: 89 Filed: 04/19/21 Page 21 of 23 PageID #:1794




proceeding and Fisher’s continued operation of the Leafwell business through a different entity

while shedding Hipaaline’s liabilities, this Court is not the appropriate venue for such challenges.

       Although not determinative, “a creditor’s ability to recover against the predecessor is a

factor of significant weight in deciding whether to allow successor liability.” Tasemkin, 59 F.3d

at 51. Here, GCM remains an unsecured creditor of Hipaaline with the ability to challenge the

sale and file a claim in the U.K. insolvency proceeding concerning any violations of the

Agreement and the preliminary injunction, steps GCM has indicated it intends to take. See

United States v. Apex Oil Co., 579 F.3d 734, 736 (7th Cir. 2009) (“If for example you have a

decree of specific performance (a type of injunction and therefore an equitable remedy) that you

can’t enforce because the property that the decree ordered the defendant to sell you was sold to

someone else (from whom, for whatever reason, you cannot recover it), you are entitled to a

money judgment for the value of the property—and your claim to that value is a claim to a right

to receive payment and is dischargeable in the seller’s bankruptcy.” (citations omitted)). Further,

unlike in Tasemkin, where the bankruptcy proceedings had concluded, meaning that the priorities

for creditors set forth in the Bankruptcy Code had lost their force, 59 F.3d at 51, GCM’s attempt

to impose successor liability and require Online MD to comply with the Court’s preliminary

injunction order could disrupt the orderly administration of Hipaaline’s ongoing insolvency

proceedings, see Teed, 711 F.3d at 768; Trans World Airlines, 322 F.3d at 292–93. And because

the U.K. insolvency proceedings have not yet concluded, the Court remains wary of interfering

with those proceedings. See JP Morgan Chase Bank v. Altos Hornos de Mexico, S.A. de C.V.,

412 F.3d 418, 424 (2d Cir. 2005) (“U.S. courts should ordinarily decline to adjudicate creditor

claims that are the subject of a foreign bankruptcy proceeding.”); Cunard S.S. Co. v. Salen

Reefer Servs. AB, 773 F.2d 452, 458 (2d Cir. 1985) (“The granting of comity to a foreign
                                                21
  Case: 1:20-cv-06401 Document #: 89 Filed: 04/19/21 Page 22 of 23 PageID #:1795




bankruptcy proceeding enables the assets of a debtor to be dispersed in an equitable, orderly, and

systematic manner, rather than in a haphazard, erratic or piecemeal fashion. Consequently,

American courts have consistently recognized the interest of foreign courts in liquidating or

winding up the affairs of their own domestic business entities.”); Dieker Holding, B.V. v. Am.

SIP Corp., No. 2007-01(WOB), 2008 WL 4808850, at *3 (E.D. Ky. Nov. 3, 2008) (“Mr.

Dieker’s attempt to assert[ ] claims of successor liability and voidable transfer against Starrag-

Heckert also run[s] afoul of the principles of comity to international bankruptcy proceedings.”).

Therefore, at this stage, the Court concludes that good reason exists not to extend the Court’s

preliminary injunction order to Online MD or to Fisher in her official capacity as Online MD’s

sole shareholder and CEO.

       B.      Fisher’s Post-Administration Actions in Her Personal Capacity

       Having found that the preliminary injunction binds only Fisher in her personal capacity

after Hipaaline entered administration, the Court must consider whether GCM has presented

clear and convincing evidence that Fisher personally violated the preliminary injunction after

February 24. Although at times difficult to separate Fisher’s actions in her personal and official

capacities, the evidence of allegedly wrongful conduct all relates to actions Fisher took as

Hipaaline’s CEO prior to February 24 and as Online MD’s CEO after February 24. And while

Fisher personally owns the Leafwell domain name and the telehealth platform, Online MD

controls the Leafwell intellectual property and goodwill, and has use of the domain name and

telehealth platform. Further, the evidence established that Online MD, not Fisher personally,

disabled GCM’s access to the Leafwell platform and disconnected Bluepay as the payment

processor. Without evidence demonstrating any wrongful actions Fisher took in her personal

capacity and in light of the presumed legality of the insolvency proceedings and the limited
                                                 22
  Case: 1:20-cv-06401 Document #: 89 Filed: 04/19/21 Page 23 of 23 PageID #:1796




scope of the contempt inquiry, the Court cannot say that Fisher clearly violated the preliminary

injunction. See Taggart, 139 S. Ct. at 1801 (civil contempt not appropriate where a “fair ground

of doubt” exists “as to the wrongfulness of the defendant’s conduct” (citation omitted)). While

the Court recognizes that GCM’s expectations have been frustrated, given the insolvency

proceedings, the Court cannot find that GCM has carried its burden to impose a finding of civil

contempt on Fisher in her personal capacity.

                                        CONCLUSION

       For the foregoing reasons, the Court denies GCM’s emergency motion for issuance of

rule to show cause and a finding of contempt [57] and emergency motion to modify the

preliminary injunction [63].




Dated: April 19, 2021                                       ______                             __
                                                            SARA L. ELLIS
                                                            United States District Judge




                                               23
